United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chandler, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-737
Issued: November 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2011 appellant, through his representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ (OWCP) December 27, 2010 merit decision
denying his claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty.
FACTUAL HISTORY
On April 12, 2010 appellant, then a 38-year-old regular rural letter carrier, filed an
occupational disease claim alleging that he sustained nerve damage in both hands as a result of
his employment. He indicated that he was first aware of his condition on April 9, 2010.
1

5 U.S.C. § 8101 et seq.

Appellant initially thought the problem was a continuation of the symptoms from his two
bilateral carpal tunnel surgeries, which OWCP accepted under claim number xxxxxx378, but
then he realized that he sustained a new injury.2 He returned to work for a few days in a limitedduty position as a lobby director in February 2010 and then stopped work entirely.
In support of his claim, appellant submitted a February 24, 21010 nerve conduction study
and an April 13, 2010 report from Dr. Martin H. Rubin, a Board-certified internist, who indicated
that appellant had intractable pain in both hands and fingers and was unable to work in any
capacity.
In an April 27, 2010 letter, OWCP requested that appellant submit additional factual
evidence describing the work duties he believed were responsible for his condition along with
medical evidence from his physician which explained how the diagnosed condition was related
to his employment. It noted that if his current symptoms and disability were related to the
accepted conditions under claim number xxxxx378, then he should pursue the medical issues
under that claim. OWCP also advised appellant of the type of medical evidence needed to
establish his claim.
In a May 2, 2010 report, Dr. Rubin took appellant off work pending his visit with
Dr. Azmi Nasser, a Board-certified physiatrist.
By decision dated June 1, 2010, OWCP denied appellant’s claim. It found that he did not
identify any work factors he believed responsible for his condition and the medical evidence
submitted did not support a causal relationship between the work injury and event.
On June 7, 2010 appellant, through his attorney, requested a telephonic hearing, which
was held October 14, 2010. He testified that, following his bilateral carpal tunnel surgeries, he
returned to work in February 2010 and worked one to two weeks checking locks on vehicles and
sporadically working as a lobby director stocking shelves. Appellant indicated that the testing he
underwent in February 2010 showed nerve damage to his hands. He submitted copies of
diagnostic testing along with medical evidence.
In a September 21, 2009 report, Dr. Marcia Mastrin, a general practitioner, noted that
appellant’s hand pain began January 29, 2008 as a gradual onset due to his occupation and that
he was status post bilateral carpal tunnel surgery from March and April 2009. She further noted
that he has been off work for several months and the pain was worse with standing, lifting, work,
activity with hands and rising from sitting position. Dr. Mastrin diagnosed carpal tunnel
syndrome, paresthesia and medial epicondylitis.
In a March 23, 2010 report, Dr. Nasser noted that appellant was not working and the
medications appeared to provide some relief. An assessment of carpel tunnel syndrome,
paresthesia, medial epicondylitis and diabetic neuropathy was provided. In a May 17, 2010
report, Dr. Nasser diagnosed bilateral carpal tunnel syndrome, medial epicondylitis and diabetic
neuropathy. He opined that “repetitive use may have aggravated nerve compression and
2

Claim number xxxxxx378 is not before the Board in the present appeal. Under claim number xxxxxx378,
appellant underwent multiple bilateral carpal tunnel surgeries, which OWCP authorized.

2

neuropathy.” In an April 6, 2010 report, Dr. Nasser reported appellant’s complaints of pain and
that his activity had increased since last visit. An assessment of carpal tunnel syndrome,
paresthesia, medial epicondylitis and diabetic neuropathy was provided. In a May 4, 2010
report, Dr. Nasser indicated that appellant’s pain was made worse by lifting, work, activity,
rising from a seated position, driving, everything. He continued to diagnose carpal tunnel
syndrome, paresthesia, medial epicondylitis and diabetic neuropathy.
Several reports from Dr. Rubin in July 2010 diagnosed diabetes, carpal tunnel syndrome
and peripheral neuropathy.
In a November 15, 2010 letter, the employing establishment indicated that appellant
worked modified duty since the acceptance of his prior claim with intermittent periods of
disability and that he had been off work since August 3, 2009. Appellant was released to return
to duty following his carpal tunnel surgeries on February 22, 2010.
The employing
establishment stated that he returned to work for one full day on February 23, 2010 in a very
light minimally physical-duty assignment working as a lobby greeter, greeting customers and
providing verbal guidance on mailing procedures. Appellant also stocked shelves on his own
accord with the supplies that weighed no more than several pounds. The supplies consisted of
rolls of tape, empty boxes and envelopes. The employing establishment denied that appellant
performed vehicle checks, indicating that it was against his restrictions.
By decision dated December 27, 2010, an OWCP hearing representative affirmed the
denial of appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
3

5 U.S.C. § 8101 et seq.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

3

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.9 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,10 must be one of reasonable medical certainty11 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12
ANALYSIS
Appellant attributed the worsening of his bilateral carpal tunnel condition to the duties he
performed after his release to work following his bilateral carpal tunnel surgeries. Although he
stated that he worked for a few days, the evidence from the employing establishment reflects that
he returned to work for one full day on February 23, 2010 in a very light minimally physicalduty assignment working as a lobby greeter and stocking supplies of light weight rolls of tape,
empty boxes and envelopes. There is no indication that appellant performed vehicle checks or
that he worked for more than one day. Thus, it is accepted that on February 23, 2010 appellant
worked in a very light minimally physical-duty assignment as a lobby greeter and that he had
stocked some light weight supplies. The issue, therefore, is whether the medical evidence
establishes a causal relationship between the claimed conditions and the identified employment
factors.
In the May 17, 2010 report, Dr. Nasser diagnosed bilateral carpal tunnel syndrome,
medial epicondylitis and diabetic neuropathy. He opined that repetitive use may have aggravated
median nerve compression and neuropathy. However, the full history of the claimed injury,
including appellant’s return to work in February 2010, was not addressed. The statement
regarding causation is equivocal in nature and merely asserts that repetitive use may have
aggravated his median nerve compression and neuropathy but does not specifically attribute his
aggravation to specific work factors. The Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative
value.13 Dr. Nasser did not provide medical rationale explaining why appellant’s duties of
greeting and stocking light weight supplies for about one day would cause or aggravate the
8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, 54 ECAB 306 (2003).

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

4

diagnosed condition. Dr. Nasser’s other reports provide no opinion on the cause of appellant’s
conditions. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.14
Thus, Dr. Nasser’s reports are insufficient to establish appellant’s claim.
While Dr. Rubin notes the worsening of appellant’s hand symptoms, he does not offer an
opinion on the cause or aggravation of appellant’s bilateral carpal tunnel syndrome condition.
Thus, his reports are of diminished probative value.15 Appellant also submitted several
diagnostic reports. However, such studies do not address causation and thus are of limited
probative value. Dr. Mastrin’s September 21, 2009 report predates the time appellant returned to
work and thus does not address how his duties in February 2010 caused or aggravated a
diagnosed medical condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.16 Causal relationship must be established by
rationalized medical opinion evidence. OWCP advised appellant of the type of evidence
required to establish his claim; however, he failed to submit such evidence establishing that the
February 23, 2010 employment incident caused or aggravated the bilateral carpal tunnel
conditions. Therefore, it properly denied his claim for compensation.
Appellant may submit new evidence or argument with a written request to OWCP within
one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained nerve damage to both
hands in the performance of duty.

14

S.E., Docket No. 08-2214 (issued May 6, 2009); see Conard Hightower, supra note 9.

15

Id.

16

Victor J. Woodhams, 41 ECAB 345 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 17, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

